
	
		I
		112th CONGRESS
		1st Session
		H. R. 3178
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2011
			Ms. Woolsey (for
			 herself, Mr. Andrews, and
			 Mr. George Miller of California)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to require
		  persons to keep records of non-employees who perform labor or services for
		  remuneration and to provide a special penalty for persons who misclassify
		  employees as non-employees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Employee Misclassification Prevention
			 Act.
		2.Classification of
			 employees and non-employees
			(a)Recordkeeping
			 and notice requirementsSection 11(c) of the Fair Labor Standards
			 Act of 1938 (29 U.S.C. 211(c)) is amended—
				(1)by striking
			 (c) Every employer subject to any provision of this Act or of any order
			 issued under this Act and inserting the following:
					
						(c)Recordkeeping
				and notice requirements
							(1)In
				generalEvery person subject to any provision of this Act or of
				any order issued under this
				Act
							;
				(2)by striking
			 of the persons employed by him and inserting the following:
			 “of—
					
						(A)each individual
				employed by such
				person
						;
				(3)by striking
			 employment maintained by him, and shall and inserting the
			 following:
					
						employment;(B)subject to
				paragraph (2), each individual—
							(i)who is not an
				employee within the meaning given the term in section 3(e) (referred to in this
				subsection as a non-employee);
							(ii)whom the person
				has engaged, in the course of the person’s trade or business, for the
				performance of labor or services; and
							(iii)(I)with respect to whom the
				person is required to file an information return under section 6041A(a) of the
				Internal Revenue Code of 1986; or
								(II)who is providing labor or services to
				the person through an entity that is a trust, estate, partnership, association,
				company, or corporation (as such terms are used in section 7701(a)(1) of the
				Internal Revenue Code of 1986) if—
									(aa)such individual has an ownership
				interest in the entity;
									(bb)creation or maintenance of such
				entity is a condition for the provision of such labor or services to the
				person; and
									(cc)the person would be required to file
				an information return for the entity under section 6041A(a) of the Internal
				Revenue Code of 1986 if the entity were an individual; and
									(C)the remuneration
				and hours relating to the performance of labor or services by each individual
				described in subparagraph (B); and
						(D)the notices
				required under paragraph (5),
						and
				shall;
				and
				(4)by adding at the
			 end the following:
					
						(2)Recordkeeping
				limitationA person otherwise subject to the requirements of
				paragraph (1) shall have no responsibility for making, keeping, or preserving
				records, including the records described in such paragraph and paragraph (4),
				concerning the employees of any individual described in paragraph (1)(B) or the
				non-employees with whom such individual has engaged for the performance of
				labor or services for such person, unless such records are provided during the
				course of the trade or business to the person.
						(3)Presumption
							(A)In
				generalFor purposes of this
				Act and the regulations or orders issued under this Act, an individual who is
				employed, or who is remunerated for the performance of labor or services, by a
				person, shall be presumed to be an employee of the person if—
								(i)the person has not
				made, kept, and preserved records in accordance with subparagraphs (B) and (C)
				of paragraph (1) regarding the individual; or
								(ii)the person has
				not provided the individual with the notice required under paragraph
				(5).
								(B)RebuttalThe
				presumption under subparagraph (A) shall be rebutted only through the
				presentation of clear and convincing evidence that an individual described in
				such subparagraph is not an employee (within the meaning of section 3(e)) of
				the person.
							(4)Accurate
				classificationAn accurate
				classification of the status of each individual described in paragraph (1) as
				either an employee (within the meaning of section 3(e)) of the person
				maintaining the records or a non-employee of such person shall be included
				within the records under this subsection.
						(5)Notice
							(A)In
				generalEvery person subject
				to any provision of this Act or of any order issued under this Act shall
				provide the notice described in subparagraph (C) to each employee of the person
				and each individual classified by the person as a non-employee under paragraph
				(1)(B).
							(B)Timing of
				notice
								(i)In
				generalSuch notice shall be
				provided, at a minimum, not later than 6 months after the date of enactment of
				the Employee Misclassification Prevention
				Act, and thereafter—
									(I)for new employees, upon employment;
				and
									(II)for new non-employees who are classified
				under paragraph (1)(B), upon commencement of the labor or services described in
				such paragraph.
									(ii)Change in
				statusEach person required
				to provide notice under subparagraph (A) to an individual shall also provide
				such notice to such individual upon changing such individual's status as an
				employee or non-employee under paragraph (1).
								(C)Contents of
				noticeThe notice required
				under this paragraph shall be in writing and shall—
								(i)inform the individual of the individual's
				classification, by the person submitting the notice, as an employee or a
				non-employee under paragraph (1);
								(ii)include a
				statement directing such individual to a Department of Labor website
				established for the purpose of providing further information about the rights
				of employees under the law;
								(iii)include the
				address and telephone number for the applicable local office of the United
				States Department of Labor;
								(iv)include for each individual classified as a
				non-employee under paragraph (1)(B) by the person submitting the notice, the
				following statement: Your rights to wage, hour, and other labor
				protections depend upon your proper classification as an employee or
				non-employee. If you have any questions or concerns about how you have been
				classified or suspect that you may have been misclassified, contact the U.S.
				Department of Labor.; and
								(v)include such additional information as the
				Secretary shall prescribe by
				regulation.
								.
				(b)Special
			 prohibited actsSection 15(a) of the Fair Labor Standards Act of
			 1938 (29 U.S.C. 215(a)) is amended—
				(1)by striking
			 paragraph (3) and inserting the following:
					
						(3)to discharge or in
				any other manner discriminate against any individual (including an employee)
				because such individual has—
							(A)opposed any
				practice, or filed a petition or complaint or instituted or caused to be
				instituted any proceeding—
								(i)under or related
				to this Act (including concerning an individual's status as an employee or
				non-employee for purposes of this Act); or
								(ii)concerning an
				individual's status as an employee or non-employee for employment tax purposes
				within the meaning of subtitle C of the Internal Revenue Code of 1986;
								(B)testified or is
				about to testify in any proceeding described in subparagraph (A); or
							(C)served, or is
				about to serve, on an industry
				committee;
							;
				
				(2)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(6)to fail to accurately classify an
				individual as an
				employee.
						.
				(c)Special penalty
			 for certain misclassification, recordkeeping, and notice
			 violationsSection 16 of the
			 Fair Labor Standards Act of 1938 (29 U.S.C. 216) is amended—
				(1)in subsection
			 (b)—
					(A)in the sixth
			 sentence, by striking any employee each place the term occurs
			 and inserting any employee or individual;
					(B)in the fourth
			 sentence, by striking employee and inserting employee or
			 individual;
					(C)in the third
			 sentence—
						(i)by
			 striking either of the preceding sentences and inserting
			 any of the preceding sentences;
						(ii)by
			 striking one or more employees and inserting one or more
			 employees or individuals; and
						(iii)by
			 striking other employees and inserting other employees or
			 individuals, respectively,; and
						(D)by inserting after
			 the first sentence the following: Such liquidated damages are doubled
			 (subject to section 11 of the Portal-to-Portal Pay Act of 1947 (29 U.S.C. 260))
			 where, in addition to violating the provisions of section 6 or 7, the employer
			 has violated the provisions of section 15(a)(6) with respect to such employee
			 or employees.; and
					(2)in subsection (e),
			 by striking paragraph (2) and inserting the following:
					
						(2)Any person who violates section 6, 7,
				11(c), or 15(a)(6) shall be subject to a civil penalty, for each employee or
				other individual who was the subject of such a violation, in an amount—
							(A)not to exceed $1,100; or
							(B)in the case of a person who has
				repeatedly or willfully committed such violation, not to exceed
				$5,000.
							.
				(d)Employee rights
			 website
				(1)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Secretary of Labor shall
			 establish, for purposes of section 11(c)(5)(C)(ii) of the Fair Labor Standards
			 Act of 1938 (as added by this Act), a single webpage on the Department of Labor
			 website that summarizes in plain language the rights of employees as described
			 in the amendments made by subsection (a) and other information considered
			 appropriate by the Secretary, including appropriate links to additional
			 information on the Department of Labor website or other Federal agency
			 websites. In addition, such webpage—
					(A)shall include a statement explaining that
			 employees may have additional or greater rights under State or local laws and
			 how employees may obtain additional information about their rights under State
			 or local laws;
					(B)shall be made available in English and any
			 other languages that the Secretary determines to be prevalent among individuals
			 likely to access the webpage; and
					(C)may provide a link to permit individuals to
			 file complaints online.
					(2)Coordination
			 with other Federal websitesThe Secretary shall coordinate with other
			 relevant Federal agencies in order to provide information similar to the
			 information described in paragraph (1) (or a link to the Department of Labor
			 webpage required by this subsection) on the websites of such other
			 agencies.
				3.Misclassification of
			 employees for unemployment compensation purposes
			(a)In
			 generalSection 303(a) of the
			 Social Security Act (42 U.S.C. 503(a)) is amended—
				(1)in paragraph (10),
			 by striking the period and inserting ; and; and
				(2)by adding after
			 paragraph (10) the following:
					
						(11)(A)Such auditing and investigative procedures
				as may be necessary to identify employers that have not registered under the
				State law or that are paying unreported wages, where these actions or omissions
				by the employers have the effect of excluding employees from unemployment
				compensation coverage; and
							(B)The making of quarterly reports to the
				Secretary of Labor (in such form as the Secretary of Labor may require)
				describing the results of the procedures under subparagraph (A); and
							(12)The establishment
				of administrative penalties for misclassifying employees, or paying unreported
				wages to employees without proper recordkeeping, for unemployment compensation
				purposes.
						.
				(b)Review of
			 auditing programsThe Secretary of Labor shall include, in the
			 Department of Labor’s system for measuring States’ performance in conducting
			 unemployment compensation tax audits, a specific measure of their effectiveness
			 in identifying the underreporting of wages and the underpayment of unemployment
			 compensation contributions (including their effectiveness in identifying
			 instances of such underreporting or underpayments despite the absence of
			 cancelled checks, original time sheets, or other similar documentation).
			(c)Effective
			 date
				(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by subsection (a) shall take effect 12
			 months after the date of the enactment of this Act.
				(2)ExceptionIf
			 the Secretary of Labor finds that legislation is necessary in order for the
			 unemployment compensation law of a State to comply with the amendments made by
			 subsection (a), such amendments shall not apply with respect to such law until
			 the later of—
					(A)the day after the
			 close of the first regular session of the legislature of such State which
			 begins after the date of the enactment of this Act; or
					(B)12 months after
			 the date of the enactment of this Act.
					(d)Definition of
			 StateFor purposes of this section, the term State
			 has the meaning given such term by section 3306(j) of the Internal Revenue Code
			 of 1986.
			4.Department of
			 Labor coordination, referral, and regulations
			(a)Coordination and
			 referralNotwithstanding any
			 other provision of law, any office, administration, or division of the
			 Department of Labor that, while in the performance of its official duties,
			 obtains information regarding the misclassification by a person subject to the
			 provisions of the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) or
			 any order issued under such Act of any individual regarding whether such
			 individual is an employee or a non-employee contracted for the performance of
			 labor or services for purposes of section 6 or 7 of such Act (29 U.S.C. 206,
			 207) or in records required under section 11(c) of such Act (29 U.S.C. 211(c)),
			 shall report such information to the Wage and Hour Division of the Department.
			 The Wage and Hour Division may report such information to the Internal Revenue
			 Service as the Division considers appropriate.
			(b)RegulationsThe Secretary of Labor shall promulgate
			 regulations to carry out this Act and the amendments made by this Act.
			5.Targeted
			 auditsThe audits of employers
			 subject to the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) that
			 are conducted by the Wage and Hour Division of the Department of Labor shall
			 include certain industries with frequent incidence of misclassifying employees
			 as non-employees, as determined by the Secretary of Labor.
		
